1
2
3
4
5
6
7
8                              UNITED STATES DISTRICT COURT
9                             CENTRAL DISTRICT OF CALIFORNIA
10
11
         R.M.S.,                                            Case No. 2:20-cv-05312-SHK
12
                                           Plaintiff,
13                            v.
                                                            OPINION AND ORDER
14       ANDREW SAUL, Commissioner of
15       Social Security,
16                                         Defendant.

17
18           Plaintiff R.M.S.1 (“Plaintiff”) seeks judicial review of the final decision of
19   the Commissioner of the Social Security Administration (“Commissioner,”
20   “Agency,” or “Defendant”) denying his application for disability insurance
21   benefits (“DIB”) and supplemental security income (“SSI”), under Titles II and
22   XVI of the Social Security Act (the “Act”). This Court has jurisdiction under 42
23   U.S.C. §§ 405(g) and 1383(c)(3), and, pursuant to 28 U.S.C. § 636(c), the parties
24   have consented to the jurisdiction of the undersigned United States Magistrate
25   Judge. For the reasons stated below, the Commissioner’s decision is REVERSED
26   and this action is REMANDED for further proceedings consistent with this Order.
27
     1 The Court substitutes Plaintiff’s initials for Plaintiff’s name to protect Plaintiff’s privacy with
28
     respect to Plaintiff’s medical records discussed in this Opinion and Order.
 1                                    I.     BACKGROUND
 2          Plaintiff protectively filed applications for DIB and SSI on March 10, 2017,
 3   alleging disability beginning on January 8, 2015. Transcript (“Tr.”) 11, 183-201.2
 4   Following a denial of benefits, Plaintiff requested a hearing before an
 5   administrative law judge (“ALJ”) and, on July 1, 2019, ALJ Janice E. Barnes-
 6   Williams determined that Plaintiff was not disabled. Tr. 11-22. Plaintiff sought
 7   review of the ALJ’s decision with the Appeals Council, however, review was
 8   denied on April 30, 2020. Tr. 3-6. This appeal followed.
 9                              II.    STANDARD OF REVIEW
10          The reviewing court shall affirm the Commissioner’s decision if the decision
11   is based on correct legal standards and the legal findings are supported by
12   substantial evidence in the record. 42 U.S.C. § 405(g); Batson v. Comm’r Soc.
13   Sec. Admin., 359 F.3d 1190, 1193 (9th Cir. 2004). Substantial evidence is “more
14   than a mere scintilla. It means such relevant evidence as a reasonable mind might
15   accept as adequate to support a conclusion.” Richardson v. Perales, 402 U.S. 389,
16   401 (1971) (citation and internal quotation marks omitted). In reviewing the
17   Commissioner’s alleged errors, this Court must weigh “both the evidence that
18   supports and detracts from the [Commissioner’s] conclusions.” Martinez v.
19   Heckler, 807 F.2d 771, 772 (9th Cir. 1986).
20          “‘When evidence reasonably supports either confirming or reversing the
21   ALJ’s decision, [the Court] may not substitute [its] judgment for that of the ALJ.’”
22   Ghanim v. Colvin, 763 F.3d 1154, 1163 (9th Cir. 2014) (quoting Batson, 359 F.3d
23   at 1196); see also Thomas v. Barnhart, 278 F.3d 947, 959 (9th Cir. 2002) (“If the
24   ALJ’s credibility finding is supported by substantial evidence in the record, [the
25   Court] may not engage in second-guessing.”) (citation omitted). A reviewing
26
27   2A certified copy of the Administrative Record was filed on January 26, 2021. Electronic Case
     Filing Number (“ECF No.”) 16. Citations will be made to the Administrative Record or
28   Transcript page number rather than the ECF page number.
                                                   2
 1   court, however, “cannot affirm the decision of an agency on a ground that the
 2   agency did not invoke in making its decision.” Stout v. Comm’r Soc. Sec. Admin.,
 3   454 F.3d 1050, 1054 (9th Cir. 2006) (citation omitted). Finally, a court may not
 4   reverse an ALJ’s decision if the error is harmless. Burch v. Barnhart, 400 F.3d
 5   676, 679 (9th Cir. 2005) (citation omitted). “[T]he burden of showing that an error
 6   is harmful normally falls upon the party attacking the agency’s determination.”
 7   Shinseki v. Sanders, 556 U.S. 396, 409 (2009).
 8                                    III.   DISCUSSION
 9           A.    Establishing Disability Under The Act
10           To establish whether a claimant is disabled under the Act, it must be shown
11   that:
12           (a) the claimant suffers from a medically determinable physical or
13           mental impairment that can be expected to result in death or that has
14           lasted or can be expected to last for a continuous period of not less than
15           twelve months; and
16           (b) the impairment renders the claimant incapable of performing the
17           work that the claimant previously performed and incapable of
18           performing any other substantial gainful employment that exists in the
19           national economy.
20   Tackett v. Apfel, 180 F.3d 1094, 1098 (9th Cir. 1999) (citing 42 U.S.C.
21   § 423(d)(2)(A)). “If a claimant meets both requirements, he or she is ‘disabled.’”
22   Id.
23           The ALJ employs a five-step sequential evaluation process to determine
24   whether a claimant is disabled within the meaning of the Act. Bowen v. Yuckert,
25   482 U.S. 137, 140 (1987); 20 C.F.R. §§ 404.1520(a), 416.920(a). Each step is
26   potentially dispositive and “if a claimant is found to be ‘disabled’ or ‘not-disabled’
27   at any step in the sequence, there is no need to consider subsequent steps.”
28   Tackett, 180 F.3d at 1098; 20 C.F.R. §§ 404.1520, 416.920. The claimant carries
                                                 3
 1   the burden of proof at steps one through four, and the Commissioner carries the
 2   burden of proof at step five. Tackett, 180 F.3d at 1098.
 3          The five steps are:
 4                  Step 1. Is the claimant presently working in a substantially
 5          gainful activity [(“SGA”)]? If so, then the claimant is “not disabled”
 6          within the meaning of the [] Act and is not entitled to [DIB or SSI]. If
 7          the claimant is not working in a [SGA], then the claimant’s case cannot
 8          be resolved at step one and the evaluation proceeds to step two. See 20
 9          C.F.R. § 404.1520(b).[3]
10                  Step 2. Is the claimant’s impairment severe? If not, then the
11          claimant is “not disabled” and is not entitled to [DIB or SSI]. If the
12          claimant’s impairment is severe, then the claimant’s case cannot be
13          resolved at step two and the evaluation proceeds to step three. See 20
14          C.F.R. § 404.1520(c).
15                  Step 3. Does the impairment “meet or equal” one of a list of
16          specific impairments described in the regulations? If so, the claimant
17          is “disabled” and therefore entitled to [DIB or SSI]. If the claimant’s
18          impairment neither meets nor equals one of the impairments listed in
19          the regulations, then the claimant’s case cannot be resolved at step three
20          and the evaluation proceeds to step four. See 20 C.F.R. § 404.1520(d).
21                  Step 4. Is the claimant able to do any work that he or she has
22          done in the past? If so, then the claimant is “not disabled” and is not
23          entitled to [DIB or SSI]. If the claimant cannot do any work he or she
24          did in the past, then the claimant’s case cannot be resolved at step four
25          and the evaluation proceeds to the fifth and final step. See 20 C.F.R.
26          § 404.1520(e).
27
     3The Court has also considered the parallel regulations set forth in 20 C.F.R. § 416.920 et seq.,
28   when analyzing the ALJ’s denial of Plaintiff’s SSI application.
                                                     4
 1                Step 5. Is the claimant able to do any other work? If not, then
 2         the claimant is “disabled” and therefore entitled to [DIB or SSI]. See
 3         20 C.F.R. § 404.1520(f)(1). If the claimant is able to do other work,
 4         then the Commissioner must establish that there are a significant
 5         number of jobs in the national economy that claimant can do. There
 6         are two ways for the Commissioner to meet the burden of showing that
 7         there is other work in “significant numbers” in the national economy
 8         that claimant can do: (1) by the testimony of a vocational expert
 9         [(“VE”)], or (2) by reference to the Medical-Vocational Guidelines at
10         20 C.F.R. pt. 404, subpt. P, app. 2. If the Commissioner meets this
11         burden, the claimant is “not disabled” and therefore not entitled to [DIB
12         or SSI]. See 20 C.F.R. §§ 404.1520(f), 404.1562. If the Commissioner
13         cannot meet this burden, then the claimant is “disabled” and therefore
14         entitled to [DIB or SSI]. See id.
15   Id. at 1098-99.
16         B.     Summary Of ALJ’s Findings
17         The ALJ determined that “[Plaintiff] met the insured status requirements of
18   the . . . Act through December 31, 2017.” Tr. 13. The ALJ then found at step one,
19   that “[Plaintiff] has not engaged in [SGA] since January 8, 2015, the alleged onset
20   date (20 C.F.R. 404.1571 et seq. and 416.971 et seq.).” Id. At step two, the ALJ
21   found that “[Plaintiff] has the following severe impairments: lumbar degenerative
22   disc disease, thoracic degenerative disc disease, obesity, bilateral hand and wrist
23   arthritis, and major depressive disorder with anxiety (20 CFR 404.1520(c) and
24   416.920(c)).” Id. At step three, the ALJ found that “[Plaintiff] does not have an
25   impairment or combination of impairments that meets or medically equals the
26   severity of one of the listed impairments in 20 CFR Part 404, Subpart P, Appendix
27   1 (20 CFR 404.1520(d), 404.1525, 404.1526, 416.920(d), 416.925 and 416.926).”
28   Tr. 14.
                                               5
 1         In preparation for step four, the ALJ found that Plaintiff has the residual
 2   functional capacity (“RFC”) to:
 3         lift and carry up to 50 pounds occasionally and up to 25 pounds
 4         frequently. He can stand and/or walk for up to 6 hours and sit for up to
 5         6 hours in an 8-hour workday. He can frequently handle and finger
 6         with the left hand. He should avoid extreme cold, excessive vibration
 7         and unprotected heights. He can perform simple, routine, and repetitive
 8         tasks, which may require detailed instructions but do not involve
 9         complex tasks.
10   Tr. 16. The ALJ then found, at step four, that “[Plaintiff] is unable to perform any
11   past relevant work (20 CFR 404.1565 and 416.965).” Tr. 21.
12         In preparation for step five, the ALJ noted that “[Plaintiff] was born on
13   December 28, 1958, and was 56 years old, which is defined as an individual of
14   advanced age, on the date the alleged disability onset date (20 CFR 404.1563 and
15   416.963).” Id. The ALJ added that “[i]n December 2018, [Plaintiff] changed age
16   categories to closely approaching retirement age.” Id.
17         The ALJ observed that “[Plaintiff] has at least a high school education and is
18   able to communicate in English (20 CFR 404.1564 and 416.964).” Id. The ALJ
19   then added that “[t]ransferability of job skills is not material to the determination of
20   disability because using the Medical-Vocational Rules as a framework supports a
21   finding that [Plaintiff] is ‘not disabled,’ whether or not [Plaintiff] has transferable
22   job skills (See SSR 82-41 and 20 CFR Part 404, Subpart P, Appendix 2).” Id.
23         At step five, the ALJ found that “[c]onsidering [Plaintiff’s] age, education,
24   work experience, and [RFC], there are jobs that exist in significant numbers in the
25   national economy that [Plaintiff] can perform (20 CFR 404.1569, 404.1569a,
26   416.969, and 416.969a).” Id. Specifically, the ALJ found that Plaintiff could
27   perform the “medium” occupations of “counter supply worker” as defined in the
28   Dictionary of Occupational Titles (“DOT”) at DOT 319.687-010, “tumbler
                                                6
 1   operator” at DOT 369.685.034, and laundry worker at DOT 361.684-014. Tr. 22.
 2   The ALJ based their decision that Plaintiff could perform the aforementioned
 3   occupations “on the testimony of the [VE]” from the administrative hearing, after
 4   “determin[ing] that the [VE’s] testimony [wa]s consistent with the information
 5   contained in the [DOT] and the Selected Characteristics of Occupations
 6   [(“SCO”)].” Id.
 7         After finding that “[Plaintiff] is capable of making a successful adjustment
 8   to other work that exists in significant numbers in the national economy,” the ALJ
 9   concluded that “[a] finding of not disabled is . . . appropriate under the framework
10   of the above-cited rule.” Id. (internal quotation marks omitted). The ALJ,
11   therefore, found that Plaintiff “has not been under a disability, as defined in the . . .
12   Act, from January 8, 2015, through the date of this decision (20 CFR 404.1520(g)
13   and 416.920(g)).” Id.
14         C.     Issue Presented
15         In this appeal, Plaintiff raises one issue, whether the ALJ properly
16   considered the examining opinion of Ernest A. Bagner III, M.D. (“Dr. Bagner”).
17   ECF No. 19, Joint Stip. at 5.
18         D.     Court’s Consideration Of Issue
19                1.     Parties’ Arguments
20         Plaintiff argues that “[t]he ALJ impermissibly rejected Dr. Bagner’s
21   examining opinion.” Id. Specifically, Plaintiff argues that although the ALJ stated
22   they gave “‘significant weight’” to Dr. Bagner’s opinion, the ALJ nevertheless
23   “rejected Dr. Bagner’s opinion that [Plaintiff] had a moderate limitation in dealing
24   with the public, co-worker[]s, and supervisors and in the ability to respond to work
25   pressure in a usual work setting” by giving “‘greater weight’” to the opinion of
26   Heather Bradley, Ph.D. (“Dr. Bradley”), that omitted these limitations. Id. at 6
27   (quoting Tr. 19, citing Tr. 381). Plaintiff explains that the ALJ gave Dr. Bradley’s
28   non-examining opinion greater weight because Dr. Bradley “had the ‘opportunity
                                                 7
 1   to review records not available to Dr. Bagner[]’” but, Plaintiff argues, “[t]his
 2   statement is not supported by the record” because “[t]he only medical evidence of
 3   record (MER) reviewed by Dr. Bradley was Dr. Bagner’s assessment.” Id. at 7
 4   (quoting Tr. 19). Plaintiff adds that Dr. Bradley “did not indicate that she reviewed
 5   medical records not contemplated by Dr. Bagner” and instead, Plaintiff notes that
 6   Dr. Bradley indicated only that “the record did not reveal ‘compelling evidence in
 7   the MER to suggest significant limitations in social functioning attributable to the
 8   mental impairment.’” Id. (quoting Tr. 100). Plaintiff, therefore, argues that “the
 9   ALJ rejected Dr. Bagner’s examining opinion with no more than the opinion of a
10   nonexamining opinion” and that “without more, Dr. Bradley’s opinion alone is not
11   substantial evidence” to reject Dr. Bagner’s opinion. Id. (citation omitted).
12   Plaintiff adds that “there is absolutely no explanation as to why Dr. Bagner’s
13   opinion regarding work-pressure was not adopted or considered.” Id. at 8 (citation
14   omitted).
15         Consequently, Plaintiff argues that “the ALJ did not provide specific and
16   legitimate reasons for rejecting significant limitations found by Dr. Bagner [and]
17   [a]s a result, the ALJ’s decision is not based on substantial evidence and free from
18   legal error.” Id. (citations omitted).
19         Defendant responds that “the ALJ fully explained [their] rejection of Dr.
20   Bagner’s moderate findings” and “[b]ecause substantial evidence supports the
21   ALJ’s RFC finding, Plaintiff’s argument fails.” Id. at 9 (citing Tr. 15-16, 19).
22   Defendant asserts that “the ALJ fully explained [their] partial rejection of certain
23   aspects of Dr. Bagner’s opinion, based on both Dr. Bradley’s better supported
24   opinion and on other significant evidence in the record.” Id. at 11 (citing Tr. 15-
25   16, 19). Defendant argues that “Plaintiff fails to acknowledge the ALJ’s thorough
26   discussion of [their] reasoning in rejecting these limitations, based both on Dr.
27   Bradley’s opinion and on the record as whole.” Id.
28   ///
                                               8
 1         Defendant asserts that “[w]ith respect to Plaintiff’s ability to interact with
 2   others,” “[t]he ALJ expressly noted that Dr. Bagner found that Plaintiff had
 3   moderate limitations in interacting with others, but explained that ‘the overall
 4   record is more consistent with a mild limitation.’” Id. (quoting and citing Tr. 15).
 5   Defendant adds that “[t]he ALJ also specifically addressed Dr. Bagner’s finding of
 6   moderate limitations in [Plaintiff’s] ability to adapt to workplace pressures[,] . . .
 7   but found that the record did not support limitation in Plaintiff’s ability to adapt or
 8   manage himself.” Id. at 12 (citing Tr. 16).
 9         Defendant also argues that the ALJ’s finding that Dr. Bradley’s opinion was
10   entitled to greater weight than Dr. Bagner’s opinion “because Dr. Bradley ‘had the
11   opportunity to review records not available to Dr. Bagner[]’” was not erroneous
12   because Plaintiff’s argument to the contrary “fails to acknowledge the ALJ’s full
13   explanation of how Dr. Bagner’s moderate findings were unsupported by and
14   inconsistent with the record.” Id. Defendant adds that “Dr. Bradley was able to
15   review any medical records submitted by Plaintiff” and “to the extent Dr. Bradley
16   did not have mental health treatment records to review, it was because Plaintiff
17   was not receiving mental health treatment” and “[i]nstead of undermining the
18   ALJ’s rejection of Dr. Bagner’s moderate findings, this fact supports the ALJ’s
19   conclusion.” Id. Consequently, Defendant argues that “[a]ny error in the ALJ
20   stating that Dr. Bradley reviewed additional medical records would be harmless at
21   best.” Id. (citation omitted).
22         Defendant concludes by arguing that “the ALJ’s RFC finding is supported
23   by substantial evidence and free from legal error” and that “the Court should affirm
24   because the ALJ’s weighing of the medical evidence was reasonable and supported
25   by substantial evidence.” Id. at 13.
26                2.     Dr. Bagner’s Opinion
27         On June 26, 2017, Dr. Bagner performed a psychiatric consultative
28   examination (“CE”) of Plaintiff and opined, in pertinent part, that Plaintiff had
                                                9
 1   “moderate” limitations in his ability to “follow detailed instructions[,]” “interact
 2   appropriately with the public, co-workers and supervisors[,]” and “respond to work
 3   pressure in a usual work setting.” Tr. 381. Dr. Bagner also opined that Plaintiff
 4   had “mild” limitations in his ability to “follow simple, oral and written
 5   instructions[,]” “comply with job rules such as safety and attendance[,]” “respond
 6   to changes in a routine setting[,]” and perform “daily activities.” Id. Dr. Bagner
 7   added that “[f]rom a psychiatric point of view, prognosis is poor without proper
 8   treatment.” Id. Dr. Bagner assessed that Plaintiff had a “[p]roblem related to
 9   social environment[,]” an “[o]ccupational problem[,]” a “[h]ousing problem[,]” an
10   “[e]conomic problem[,]” and a “[h]ealth problem.” Id.
11         In reaching his opinions, Dr. Bagner diagnosed Plaintiff with major
12   depressive disorder with anxiety and noted, in pertinent part, that Plaintiff was
13   “currently homeless” at the time of the evaluation. Tr. 379-80. Dr. Bagner added
14   that Plaintiff had received psychiatric outpatient treatment in August 2016 for one
15   week and that Plaintiff “describe[d] his relationship with family and friends as
16   poor.” Tr. 379. Dr. Bagner also noted that Plaintiff was “tearful” during the
17   examination, his speech was “soft in tone[,]” his “volume was soft[,]” Plaintiff
18   “was emotional[,]” his “mood was depressed an anxious[,]” Plaintiff could recall
19   only “1 out of 3 objects in 5 minutes[,]” “[h]e was not able to spell the word
20   ‘music’ forward and backward[,]” and “[w]hen asked what the meaning of the
21   proverb ‘don’t judge a book by its cover,’ [Plaintiff] stated ‘I don’t know.’” Tr.
22   380. Finally, Dr. Bagner observed that Plaintiff was a “fair historian” during the
23   evaluation. Tr. 378.
24                3.     Dr. Bradley’s Opinion
25         On July 31, 2017, Dr. Bradley prepared a Disability Determination and
26   Explanation (“DDE”), in which she concluded that Plaintiff was not disabled. See
27   Tr. 91-103 (DDE for Plaintiff’s DIB claim); Tr. 105-17 (DDE for Plaintiff’s SSI
28   claim). In so concluding, Dr. Bradley first noted that with respect to Plaintiff’s
                                               10
 1   mental limitations, Plaintiff had problems with memory, “depressive, bipolar and
 2   related disorders[,]” anxiety, “[s]ustained concentration and persistence
 3   limitations[,]” and “[s]ocial interaction limitations.” Tr. 95, 97, 110-12.
 4         Dr. Bradley next noted that, with respect to the medical evidence she
 5   reviewed relating to Plaintiff’s mental impairments when preparing her DDE, she
 6   reviewed only the CE findings of Dr. Bagner from June 26, 2017, Tr. 92-93, 98,
 7   106-07, 112, and explained that “evidence that may have been available from
 8   [Plaintiff’s] medical source(s) cannot be obtained[,]” Tr. 95, 109.
 9         Dr. Bradley then made several observations with respect to Plaintiff’s CE
10   with Dr. Bagner in June 2017. Dr. Bradley observed that Dr. Bagner noted that
11   Plaintiff was “overall independent able” in terms of Plaintiff’s activities of daily
12   living (“ADLs”). Tr. 95, 110. Dr. Bradley also observed that Plaintiff’s
13   “[p]resentation and social interaction with the examiner during [the] mental CE
14   was adequate” and that the “objective [mental status examination (“MSE”)] did not
15   reveal any evidence of significant dysfunction in orientation, communication,
16   perception, or thought.” Tr. 96-97, 111. Dr. Bradley added that Plaintiff’s
17   “[m]emory and concentration were below expectations but not significantly
18   impaired.” Id.
19         Dr. Bradley opined that Dr. Bagner’s medical source statement (“MSS”) was
20   “too restrictive [and] not supporte[d] w[ith the] overall [evidence of record
21   (“EOR”)] [in Plaintiff’s] file.” Id. Dr. Bradley also found, however, that Dr.
22   Bagner’s medical source opinion (“MSO”) “of mild to moderate limitations is
23   supported by/consistent with [Plaintiff’s] MSE performance.” Tr. 97, 111.
24         Based on her review of Plaintiff’s mental health EOR, which again included
25   only Dr. Bagner’s opinion, Dr. Bradley opined that Plaintiff’s mental health
26   problems caused:
27          “mild” limitations in Plaintiff’s ability to remember or apply information
28             and to interact with others;
                                               11
 1           “moderate” limitations in his ability to concentrate, persist, or maintain
 2              pace; and
 3             “no” limitations in Plaintiff’s ability to manage himself.
 4   Tr. 96, 110 (capitalization normalized).
 5          Dr. Bradley then elaborated that, with respect to Plaintiff’s “sustained
 6   concentration and persistence limitations[,]” Plaintiff would be “[m]oderately
 7   limited” in his ability to:
 8           “carry out detailed instructions”;
 9           “maintain attention and concentration for extended periods”; and
10           “complete a normal workday and workweek without interruptions from
11              psychologically based symptoms and to perform at a consistent pace
12              without an unreasonable number and length of rest periods.”
13   Tr. 100, 114.
14          Dr. Bradley opined, however, that Plaintiff was “[n]ot significantly limited”
15   in his ability to:
16           “carry out very short and simple instructions”;
17           “perform activities within a schedule, maintain regular attendance, and be
18              punctual within customary tolerances”;
19           “sustain an ordinary routine without special supervision”;
20           “work in coordination with or in proximity to others without being
21              distracted by them”; and
22           “make simple work-related decisions.”
23   Id.
24          Dr. Bradley explained that Plaintiff’s “capacity to attend and persist for 2-
25   hour intervals while accomplishing job tasks consisting of straightforward,
26   recurring, and uniform steps is not seriously limited by the presence of the mental
27   impairment.” Id. Dr. Bradley added, “[h]owever, [that] the signs/symptoms of the
28   mental impairment could cause [Plaintiff] to have difficulty maintaining levels of
                                                12
 1   concentration and productivity for skilled work, particularly in work environments
 2   requiring multitasking under pressure.” Tr. 100, 114-15. Dr. Bradley opined that
 3   Plaintiff would have “[n]o” social interaction limitations” because “[t]here is no
 4   compelling evidence in the MER to suggest significant limitations in social
 5   functioning attributable to the mental impairment.” Tr. 100, 115.
 6          Dr. Bradley then elaborated that with respect to Plaintiff’s “adaptation
 7   limitations[,]” Plaintiff would be “[m]oderately limited” in his ability to “respond
 8   appropriately to changes in the work setting.” Tr. 101, 115.
 9          Dr. Bradley opined, however, that Plaintiff was “[n]ot significantly limited”
10   in his ability to:
11           “be aware of normal hazards and take appropriate precautions”;
12           “travel in unfamiliar places or use public transportation”; and
13           “set realistic goals or make plans independently of others.”
14   Id. Dr. Bradley explained that “[t]here is no compelling evidence to suggest that
15   [Plaintiff’s] capacity to appreciate/adhere to occupational safety guidelines, secure
16   transportation to a jobsite, or do basic planning for work activities is especially
17   limited by mental impairment.” Id. Dr. Bradley added, however, that Plaintiff’s
18   “capacity to adjust effectively to abrupt changes in the work schedule/process is
19   likely limited by the mental impairments.” Id.
20          Dr. Bradley concluded her DDE by opining that “[o]verall MER and
21   functional evidence indicates that [Plaintiff’s] mental impairments appear to
22   impose some work related limitations, but do not preclude all work. [Plaintiff] is
23   able to meet the mental demands of a simple vocation on a sustained basis, despite
24   the limitations resulting from any impairment.” Id.
25                 4.     The ALJ’s Consideration Of Relevant Medical Opinions
26                        a.    The ALJ’s Consideration Of Dr. Bradley’s Opinion
27          The ALJ observed that Dr. Bradley “opined that [Plaintiff] had a moderate
28   limitation in the ability to concentrate persist and maintain pace but retained the
                                               13
 1   ability to perform simple tasks on a sustained basis.” Tr. 19 (citations omitted).
 2   The ALJ gave Dr. Bradley’s opinion “significant weight” because “Dr. Bradley
 3   had the opportunity to review [Plaintiff’s] statements and medical records” and
 4   because “her findings are supported by the examination and opinion by the [CE] as
 5   well as [Plaintiff’s] [ADLs].” Id. (citations omitted).
 6                       b.     The ALJ’s Consideration Of Dr. Bagner’s Opinion
 7         The ALJ observed that Dr. Bagner “opined that [Plaintiff] could perform
 8   simple instructions with mild limitations and detailed instructions with moderate
 9   limitations, interact with others with a moderate limitation, comply with attendance
10   with a mild limitation[], respond to changes with a mild limitation[], and respond
11   to work pressure with a moderate limitation.” Id. (citation omitted). The ALJ gave
12   Dr. Bagner’s opinion “significant weight” because it was “supported by his
13   examination of [Plaintiff] and [Plaintiff’s] difficulty concentrating.” Id. (citation
14   omitted). The ALJ added that Dr. Bagner’s “opinion is considered in context with
15   the remaining records and where his opinion varies from Dr. Bradley, Dr.
16   Bradley’s opinion is given greater weight as she had the opportunity to review
17   records not available to Dr. Bagner.” Id.
18                5.     Standard To Review The ALJ’s Analysis Of Medical
19                       Opinions
20         There are three types of medical opinions in Social Security cases: those
21   from treating physicians, examining physicians, and non-examining physicians.
22   Valentine v. Comm’r Soc. Sec. Admin., 574 F.3d 685, 692 (9th Cir. 2009) (citation
23   omitted). “The medical opinion of a claimant’s treating physician is given
24   ‘controlling weight’ so long as it ‘is well-supported by medically acceptable
25   clinical and laboratory diagnostic techniques and is not inconsistent with the other
26   substantial evidence in [the claimant’s] case record.’” Trevizo v. Berryhill, 871
27   F.3d 664, 675 (9th Cir. 2017) (quoting 20 C.F.R. § 404.1527(c)(2)). “When a
28   treating physician’s opinion is not controlling, it is weighted according to factors
                                               14
 1   such as the length of the treatment relationship and the frequency of examination,
 2   the nature and extent of the treatment relationship, supportability, consistency with
 3   the record, and specialization of the physician.” Id. (citing 20 C.F.R.
 4   § 404.1527(c)(2)–(6)).
 5         “‘To reject [the] uncontradicted opinion of a treating or examining doctor,
 6   an ALJ must state clear and convincing reasons that are supported by substantial
 7   evidence.’” Id. (quoting Ryan v. Comm’r Soc. Sec. Admin., 528 F.3d 1194, 1198
 8   (9th Cir. 2008)). “This is not an easy requirement to meet: ‘the clear and
 9   convincing standard is the most demanding required in Social Security cases.’”
10   Garrison v. Colvin, 759 F.3d 995, 1015 (9th Cir. 2014) (quoting Moore v. Comm’r
11   Soc. Sec. Admin., 278 F.3d 920, 924 (9th Cir. 2002)).
12         “‘If a treating or examining doctor’s opinion is contradicted by another
13   doctor’s opinion, an ALJ may only reject it by providing specific and legitimate
14   reasons that are supported by substantial evidence.’” Trevizo, 871 F.3d at 675
15   (quoting Ryan, 528 F.3d at 1198). “This is so because, even when contradicted, a
16   treating or examining physician’s opinion is still owed deference and will often be
17   ‘entitled to the greatest weight . . . even if it does not meet the test for controlling
18   weight.’” Garrison, 759 F.3d at 1012 (quoting Orn v. Astrue, 495 F.3d 625, 633
19   (9th Cir. 2007)). “‘The ALJ can meet this burden by setting out a detailed and
20   thorough summary of the facts and conflicting clinical evidence, stating his
21   interpretation thereof, and making findings.’” Trevizo, 871 F.3d at 675 (quoting
22   Magallanes v. Bowen, 881 F.2d 747, 751 (9th Cir. 1989)).
23                6.     The ALJ’s Decision Is Not Supported By Substantial
24                       Evidence
25         As an initial matter, the Court observes that Dr. Bagner’s opinion is
26   contradicted by Dr. Bradley’s opinion. Specifically, Dr. Bagner opined that
27   Plaintiff had moderate limitations in his ability to “interact appropriately with the
28   public, co-workers and supervisors[,]” Tr. 381, whereas Dr. Bradley opined at one
                                                15
 1   point that Plaintiff would have only “mild” limitations in his ability to “interact
 2   with others,” Tr. 100, 114, and, at another point, that Plaintiff would have “[n]o”
 3   social interaction limitations[,]” Tr. 100, 115. Moreover, Dr. Bagner opined that
 4   Plaintiff would have moderate limitations in his ability to “respond to work
 5   pressure in a usual work setting[,]” Tr. 381, whereas Dr. Bradley opined that
 6   Plaintiff would merely “have difficulty maintaining levels of concentration and
 7   productivity” in a “skilled work[ing]” environment only and “particularly in work
 8   environments requiring multitasking under pressure[,]” Tr. 100, 114-15. Finally,
 9   as noted previously, although Dr. Bradley found that Dr. Bagner’s MSO “of mild
10   to moderate limitations is supported by/consistent with [Plaintiff’s] MSE
11   performance[,]” Tr. 97, 111, Dr. Bradley also opined that Dr. Bagner’s MSS was
12   “too restrictive [and] not supporte[d] w[ith the] overall EOR [in Plaintiff’s] file[,]”
13   id. Although these two findings appear somewhat contradictory to one another, the
14   latter finding—that Dr. Bagner’s MSS was too restrictive and not supported by the
15   record—is in direct odds with Dr. Bradley’s findings.
16         Therefore, because Dr. Bagner’s opinion is contradicted by Dr. Bradley’s
17   opinion, the ALJ was required to provide specific and legitimate reasons for
18   rejecting Dr. Bagner’s contradicted opinion. See Trevizo, 871 F.3d at 675. The
19   Court finds that the ALJ’s reasons for rejecting Dr. Bagner’s opinion fails to meet
20   this standard and that remand for further proceedings is necessary for the following
21   reasons.
22         First, as discussed previously, the ALJ found that where Dr. Bagner’s
23   opinion “varies from Dr. Bradley, Dr. Bradley’s opinion is given greater weight as
24   [Dr. Bradley] had the opportunity to review records not available to Dr. Bagner.”
25   Tr. 19 (emphasis added). Dr. Bradley, however, indicated that, with respect to
26   Plaintiff’s mental health medical records, she reviewed only the CE findings of Dr.
27   Bagner, Tr. 92-93, 98, 106-07, 112, and explained that “evidence that may have
28
                                               16
 1   been available from [Plaintiff’s] medical source(s) cannot be obtained[,]” Tr. 95,
 2   109.
 3          Thus, Dr. Bradley based her reviewing opinion on Dr. Bagner’s examining
 4   opinion and the ALJ gave Dr. Bradley’s opinion greater weight because—even
 5   though Dr. Bradley did not do so—Dr. Bradley had the opportunity to review
 6   other records. See Tr. 19. It is unclear how the mere opportunity to review
 7   records, without actually reviewing them, gave Dr. Bradley greater insight into
 8   Plaintiff’s mental health limitations than Dr. Bagner, who actually examined
 9   Plaintiff and whose opinion Dr. Bradley’s opinion was based off of. It is also
10   unclear how Dr. Bradley found the limitations Dr. Bagner assessed to be consistent
11   with Plaintiff’s examination performance, but inconsistent with the overall
12   evidence in Plaintiff’s file when, again, the only medical opinion relating to
13   Plaintiff’s mental health limitations Dr. Bradley reviewed was Dr. Bagner’s CE
14   report.
15          Accordingly, the Court finds that Dr. Bradley’s opportunity to review other
16   records, when Dr. Bradley’s own report indicates that she did not actually review
17   any additional records, was not a specific and legitimate reason to reject portions
18   of Dr. Bagner’s examining opinion.
19          Second, the ALJ noted that Dr. Bagner’s “opinion is considered in context
20   with the remaining records.” Tr. 19. Consequently, the Court reviewed the
21   remaining records discussed by the ALJ and found that the ALJ appears to have
22   rejected specific portions of Dr. Bagner’s opinion when assessing Plaintiff’s
23   mental RFC (“MRFC”). The Court finds that the ALJ’s reasons for rejecting
24   portions of Dr. Bagner’s opinion when assessing Plaintiff’s MRFC were also not
25   supported by substantial evidence in the record.
26          For example, the ALJ rejected Dr. Bagner’s opinion that Plaintiff would
27   have “moderate limitations responding to workplace pressure[,]” because “the
28
                                              17
 1   record does not support limitations in this category.” Tr. 18. The ALJ explained
 2   that no limitations were supported in this category because:
 3           Plaintiff “has adapted to changes in his living situation from living in an
 4              apartment to living with friends”;
 5           Plaintiff “has adapted without the need for emergency intervention,
 6              hospitalizations, or regular treatment by a specialist”;
 7           Plaintiff “does not require medication for treatment of his mental health”;
 8           “[t]he record supports that his mental health remains stable despite
 9              stressful and changing circumstances”;
10           “Dr. Bradley opined [Plaintiff] had no limitations in this category”; and
11           “Dr. Bradley’s opinion is most consistent with the record.”
12   Id. (citations omitted). The Court addresses each of the ALJ’s above noted reason
13   in turn.
14          With respect to the ALJ’s finding that Plaintiff “has adapted to changes in
15   his living situation from living in an apartment to living with friends[,]” id. (citing
16   generally to Plaintiff’s “[h]earing testimony”), a review of Plaintiff’s hearing
17   testimony reveals that Plaintiff testified that his address of record is “more of a
18   mailing address. [He’s] really staying at different places[,]” Tr. 83. Further, Dr.
19   Bagner noted in his medical report that Plaintiff was “currently homeless” at the
20   time of the examination. Tr. 379. Thus, the ALJ found that Plaintiff would have
21   no limitations in responding to workplace pressure, in part, because of Plaintiff’s
22   ability to adapt to his living situation, when evidence in the record that the ALJ
23   failed to acknowledge or discuss reveals that Plaintiff was homeless at times and
24   merely used his friend’s address as a mailing address at other times. As such, the
25   ALJ’s rejection of Dr. Bagner’s opinion that Plaintiff had moderate limitations
26   responding to workplace pressure ignored evidence of Plaintiff’s apparent
27   struggles to find stable living arrangements during the relevant time period when
28   making this finding. See Holohan v. Massanari, 246 F.3d 1195, 1207-08 (9th Cir.
                                                18
 1   2001) (holding an ALJ cannot selectively rely on some entries in plaintiff’s records
 2   while ignoring others).
 3          Next, with respect to the ALJ’s rejection of Dr. Bagner’s opinion because
 4   Plaintiff managed his mental health impairments without treatment or medication,
 5   the ALJ’s rejection ignores Plaintiff’s testimony that he “want[s] to get treatment,
 6   but [he’s] just so—sometimes so depressed, [he] can’t leave the house. It’s just
 7   hard for—it’s just difficult for him.” Tr. 79. The ALJ’s failure to consider
 8   Plaintiff’s statement that Plaintiff had not received treatment for his mental health
 9   because his symptoms prevented him from doing so undercuts the ALJ’s finding.4
10   See Holohan, 246 F.3d at 1207-08; see also Orn, 495 F.3d at 638 (“an
11   ‘unexplained, or inadequately explained, failure to seek treatment’ may be the
12   basis for an adverse credibility finding unless one of a ‘number of good reasons for
13   not doing so’ applies.” (quoting Fair v. Bowen, 885 F.2d 597, 603 (9th Cir. 1989));
14   see also id. (an “‘adjudicator must not draw any inferences about an individual’s
15   symptoms and their functional effects from a failure to seek or pursue regular
16   medical treatment without first considering any explanations that the individual
17   may provide . . . that may explain infrequent or irregular medical visits or failure to
18   seek medical treatment’” (quoting S.S.R. 96–7p at 7–8)).
19          Additionally, and relatedly, the Court observes that Plaintiff submitted
20   medical records to the Appeals Council after the ALJ’s decision was rendered.
21   Those medical records were apparently dated June 25, 2019—which is before the
22   ALJ rendered her decision and, thus, was during the relevant time period—and
23   indicate that Plaintiff “is currently taking psychotropic medications[,]” was
24   “currently seeking” mental health services, and had a “significant impairment in
25
26   4 The Court notes that the ALJ observed Plaintiff’s testimony that Plaintiff has trouble leaving
     the house generally. See Tr. 17 (the ALJ noting that Plaintiff “testified to crying often, having
27   trouble leaving the house . . . .”). However, the ALJ failed to acknowledge Plaintiff’s additional
     testimony that Plaintiff’s difficulty leaving the house is why Plaintiff did not receive mental
28   health treatment at times when he would have otherwise liked to receive such treatment.
                                                     19
 1   life functioning” due to Plaintiff’s mental health impairments at the time the report
 2   was written. Tr. 35, 39. The Appeals Council found that “this evidence does not
 3   show a reasonable probability that it would change the outcome of the decision”
 4   and so it “did not consider and exhibit the evidence.” Tr. 2. Because this evidence
 5   was not before the ALJ, the Court does not remand as to this evidence. However,
 6   because this evidence is now part of the record and appears contrary to the ALJ’s
 7   finding that Plaintiff did not require treatment or medication for his mental health
 8   impairments and his mental health remains stable despite stressful changing
 9   circumstances, on remand, the ALJ shall explain whether this evidence is material
10   to the ALJ’s analysis in light of the evidence that the ALJ did not consider.
11         With respect to the ALJ’s rejection of Dr. Bagner’s opinion that Plaintiff has
12   a moderate limitation in his ability to “respond to workplace pressure[,]” Tr. 381,
13   because “Dr. Bradley opined [Plaintiff] had no limitations in this category[,]” Tr.
14   17 (citing Tr. 96, 110), the ALJ’s finding appears to be unsupported by the record
15   because an inspection of Dr. Bradley’s opinion that the ALJ cited reveals that Dr.
16   Bradley opined only that Plaintiff would have no limitations in “[a]dapt[ing] or
17   manag[ing] oneself.” Tr. 96, 110. Thus, the ALJ appears to have rejected Dr.
18   Bagner’s opinion that Plaintiff is moderately limited in his ability to respond to
19   workplace pressure because Dr. Bradley opined that Plaintiff would have no
20   limitations in his ability managing himself, and these two types of limitations do
21   not appear to be the same.
22         Moreover, even if these two sections of the doctors’ opinions were
23   discussing the same thing, and Dr. Bradley was opining that Plaintiff’s ability to
24   adapt and manage himself with no limitations meant that Plaintiff could also
25   respond to workplace pressure without limitation, such an interpretation of this
26   portion of Dr. Bradley’s opinion would appear to render Dr. Bradley’s opinion
27   internally inconsistent. Specifically, as discussed above, Dr. Bradley also opined
28   that Plaintiff would “have difficulty maintaining levels of concentration and
                                               20
 1   productivity for skilled work, particularly in work environments requiring
 2   multitasking under pressure.” Tr. 100, 114-15. This second part of Dr. Bradley’s
 3   opinion appears to indicate that Plaintiff would have difficulty, and possibly
 4   limitations, performing skilled work under pressure while multitasking. This
 5   difficulty responding to workplace pressure in these circumstances appears to be at
 6   odds with having no limitations in responding to workplace pressure, as the ALJ
 7   found Dr. Bradley to have opined.
 8         Consequently, the ALJ’s rejection of Dr. Bagner’s opinion that Plaintiff has
 9   a moderate limitation in his ability to “respond to workplace pressure[,]” Tr. 381,
10   because “Dr. Bradley opined [Plaintiff] had no limitations in this category[,]” Tr.
11   17 (citing Tr. 96, 110), does not appear to be supported by the record. On remand,
12   the ALJ shall clarify this apparent discrepancy.
13         Although additional errors in the ALJ’s analysis of Dr. Bagner’s opinion
14   may exist, because the Court finds that remand for further proceedings is necessary
15   so that the ALJ may reconsider the weight of Dr. Bagner’s opinion, the Court
16   declines to address any additional errors at this time.
17                                  IV.    CONCLUSION
18         Because the Commissioner’s decision is not supported by substantial
19   evidence, IT IS HEREBY ORDERED that the Commissioner’s decision is
20   REVERSED and this case is REMANDED for further administrative proceedings
21   under sentence four of 42 U.S.C. § 405(g).
22
23         IT IS SO ORDERED.
24
25
     DATED: 07/8/2021                 ________________________________
26                                    HONORABLE SHASHI H. KEWALRAMANI
27                                    United States Magistrate Judge

28
                                               21
